DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, (a) requires cooling the surface of the steel part from a temperature in the austenite region to a temperature below the martensite start temperature, and additionally requires the surface of the steel part to decrease by 5 to 50% of the interval between Ms and Mf. The range of 5-50% of the interval between Ms and Mf is smaller than the difference between the minimum temperature of the austenite region and the martensite start temperature. Therefore, both conditions cannot be met 
The phrase "equipment that maintains the Ms" in claim 1 renders the claim indefinite.  It is unclear whether the equipment causes the Ms value of the steel part to remain constant or whether the equipment holds the steel part at its Ms temperature. The claim shall be interpreted as the equipment holding the steel part at its Ms temperature.
The term "low-stress" in claim 1 is a relative term which renders the claim indefinite.  The term "low-stress" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term shall be interpreted as not limiting the claimed structure.
The term "increased ductility" in claim 1 is a relative term which renders the claim indefinite.  The term "increased ductility" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term shall be interpreted as not limiting the claimed structure.
Claims 2-4 are rejected due to dependence upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US-6443214-B1), hereinafter Matsuo.
	Regarding Claim 1, Matsuo teaches a method of heat treatment including cooling from a temperature above the A1 transformation point (Col. 3 par. 2) to a surface temperature below a martensitic transformation starting temperature while the temperature of the inside of the product remains higher than the temperature of the surface layer (Col. 3 Par. 4-5) which is within the claimed at least partially quenching a steel part in a quenching bath to thereby cool the surface of the steel part from a temperature in the austenite region to a temperature below the martensite start temperature and overlaps the claimed wherein the temperature of the interior of the steel part is maintained above the Ms.
	Matsuo further teaches the method including omitting heating for tempering by self-tempering by interrupting the cooling when the temperature of the surface layer drops below the Ms point and the temperature of the inside of the part remains higher than the temperature of the surface layer (Col. 3 Par. 5 – Col. 4 Par. 1) which is the same as the claimed equalizing temperature throughout the steel part to the Ms in equipment that maintains the steel part at the Ms temperature.
	Matsuo does not explicitly disclose the claimed steps of removing the steel part from the equipment and cooling the steel part to ambient temperature to thereby form a finished steel part. However, a person having ordinary skill in the art would recognize that these steps are obvious and necessarily included by Matsuo and further would not affect the structure of the claimed steel part.
	Matsuo further teaches the produced product containing martensite and austenite (Col. 3 Par. 4) which is the same as the claimed multiphase structure comprising martensite and retained austenite, and a person having ordinary skill in the art would further expect such a microstructure to flow naturally from Matsuo since Matsuo teaches the claimed processing.


	However, since Matsuo teaches the quenching being performed to a surface temperature below the Ms point and the temperature of the inside of the part remains higher than the temperature of the surface layer, a person having ordinary skill in the art would expect the cooling medium of Matsuo to be slightly below the Ms temperature, which is within the claimed wherein the temperature of the quenching bath is maintained at the Ms +/-50% of the interval between the Ms and Mf below the Ms for the steel part.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US-6443214-B1), hereinafter Matsuo, in view of Fedchun et al. (US-20090291013-A1), hereinafter Fedchun.
	Regarding Claim 1, Matsuo teaches the claim elements as discussed above. Matsuo further teaches the Ms being approximately 180˚C (Col. 3 par. 4), Fedchun teaches a low tempering following the quenching of 350-400˚F ([0120] [0123]) which beneficially increases the yield strength ([0113]) which is 176-204˚C as determined by the examiner, which encompasses the claimed equalizing temperature throughout the steel part to the Ms in equipment that maintains the steel part at the Ms temperature.
	It would be obvious to a person having ordinary skill in the art to have applied the low tempering following quenching according to Fedchun to the method according to Matsuo in order to beneficially increase the yield strength as discussed above.

	Regarding Claim 2, Matsuo and Matsuo as modified by Fedchun teach the claim elements as discussed above. Fedchun further teaches quenching being repeated to beneficially improve the 
	It would be obvious to a person having ordinary skill in the art to apply the repeated quenching according to Fedchun to the method according to Matsuo or Matsuo as modified by Fedchun in order to beneficially improve the microstructure as discussed above. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US-6443214-B1), hereinafter Matsuo, in view of Knerr et al. (US-1936719-A), hereinafter Knerr.
	Regarding Claim 4, Matsuo teaches the claim elements as discussed above. Matsuo does not explicitly disclose the claimed quenching bath comprises a protective atmosphere.
	Knerr teaches the use of carbon dioxide to agitate the quenchant in order to beneficially maintain uniform temperature and settle upon the quenching liquid to protect against ignition (P. 5 L. 5-25) which is within the claimed wherein the quenching bath comprises a protective atmosphere.
	It would be obvious to a person having ordinary skill in the art to apply the use of carbon dioxide according to Knerr to the method according to Matsuo in order to beneficially maintain uniform temperature and protect against ignition as discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736